Mercure, J.
By order dated July 19, 1993, Family Court made an adjudication that respondent’s children were neglected and imposed a one-year suspended judgment pursuant to Family Court Act § 1052 (a) (i) and § 1053. Alleging the existence of extraordinary circumstances, including respondent’s "schizo-type personality disorder” and the mental disorders or behavioral problems of four of the children, petitioner filed an amended petition in August 1994 seeking extension and modification of the suspended judgment. After a hearing at *805which petitioner produced, inter alia, its case records, including reports from other agencies and certified copies of mental health records, Family Court granted the petition and extended the suspended judgment to September 21, 1995, during which period custody of the children continued with petitioner. Respondent appeals.
As a threshold matter, petitioner contends that the appeal is moot inasmuch as Family Court’s order expired by its own terms on September 21, 1995. We conclude that the contention has merit and, respondent having offered no contrary argument, the appeal shall be dismissed. Significantly, this appeal does not implicate Family Court’s adjudication that respondent’s children are neglected or its initial disposition imposing a suspended judgment. Rather, it relates exclusively to the now-expired extension of the suspended judgment. As such, the appeal is moot (see, Matter of Randy SS. [Jo Ann SS], 226 AD2d 799; Matter of Dean v Dean, 208 AD2d 1030; cf., Matter of Samuel VV., 217 AD2d 863). In any event, we agree with petitioner that Family Court did not err in receiving hearsay evidence at the instant dispositional hearing (compare, Family Ct Act § 1046 [c], with Family Ct Act § 1046 [b]; see, Family Ct Act § 624; Matter of David Michael J., 217 AD2d 1008, lv denied 87 NY2d 801).
Cardona, P. J., Mikoll, White and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.